Citation Nr: 1002413	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-25 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for tendonitis, right 
elbow.

4.  Entitlement to service connection for tendonitis, left 
elbow. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1955 to November 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision, and the case was referred 
to the Board for appellate review.  

The issues of entitlement to service connection for both 
right and left elbow tendonitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence of record is in 
relative equipoise as to whether the Veteran's tinnitus is 
related to his military service. 

2.  Hypertension has not been shown to be causally or 
etiologically related to active service. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in his favor, the Veteran has 
tinnitus which is related to his active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).


2.  The Veteran's hypertension was not incurred in or 
aggravated by active service, nor may hypertension be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated March 2007 
and May 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In addition, VA's duty to provide a medical examination is 
not triggered unless the record contains competent evidence 
of a current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a disease manifested during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurring symptoms of a 
disability, may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
a discussion of the merits of the Veteran's appeal.
The Veteran has claimed entitlement to service connection for 
tinnitus, hypertension and tendonitis of both the right and 
left elbows.  In general, service connection will be granted 
for a disability resulting from an injury or disease incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection may also be granted for certain chronic 
diseases, including hypertension, when the disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  
If the Veteran fails to demonstrate any one element, denial 
of service connection will result.

The Veteran initially filed a claim for service connection 
for bilateral hearing loss, chronic otitis externa and 
tinnitus in February 2007.  In April 2007 the Veteran amended 
his claim to include a request for service connection for 
hypertension, heart attack and tendonitis of both the right 
and left elbows.  The RO issued a rating decision in December 
2007 granting service connection for bilateral hearing loss 
and chronic otitis externa and denying service connection for 
tinnitus, hypertension, heart attack and tendonitis and both 
the left and right elbows.  The Veteran submitted a Notice of 
Disagreement (NOD) in July 2008 disagreeing with the denials 
on tinnitus, hypertension and tendonitis.  A Statement of the 
Case (SOC) was issued in July 2008 and the Veteran filed a 
Substantive Appeal (VA Form 9) for those issues in August 
2008.  

Tinnitus

As stated above, the Veteran has asserted that service 
connection is warranted for tinnitus, which he attributes to 
his time in service.  The Veteran's service records indicate 
that he served in the Air Force from 1955 to 1975 and that he 
was diagnosed with bilateral hearing loss in service.

Although the Veteran did not indicate that he was suffering 
from tinnitus during service or at the time of his separation 
examination, the Veteran has asserted that he has had 
symptoms of tinnitus since his time in service during the 
1960s and he asserts that tinnitus has persisted since that 
time.  The first record of any complaint for tinnitus is from 
a VA examination report from 2007.  In that report the 
Veteran described his tinnitus as a ringing which occurs 
daily, but indicated that he ignores it after a period of 
time and is unsure as to its duration.  The Veteran also 
stated that the onset of his tinnitus was in the late 1960s.  
The Veteran was afforded an additional VA examination in 
December 2008.  In his report the examiner stated that he 
could not state whether the Veteran's tinnitus was 
attributable to service or to his service-connected hearing 
loss without resorting to speculation.

After weighing the evidence of record and resolving all 
reasonable doubt in favor of the Veteran, the Board finds 
that the evidence is at least in relative equipoise with 
regard to whether the Veteran has tinnitus that is related to 
his military service.  For the Veteran to be successful in 
his claim, he needs to show only that it is at least as 
likely as not that his current disability is related to 
service.  See 38 U.S.C.A. § 5107(b).  The Board finds that 
standard has been met in this case.  

In this context, the Board notes that the Veteran is 
competent to report that he suffered from tinnitus during 
service and that he has had continuous symptoms of tinnitus 
since service.  See Charles v. Principi, 16 Vet. App. 374-75 
(2002).  As stated, the Board also finds highly probative 
that the Veteran was diagnosed with hearing loss during 
service.  The Board also finds that the Veteran's claim to 
have experienced tinnitus since the 1960s is credible and 
highly probative.

In making this determination, the Board is not attempting to 
make an independent medical determination; rather, it is 
weighing the evidence of record and making a determination as 
to the probative value of such evidence.  See Evans v. West, 
12 Vet. App. 22, 30 (1998).  

Hypertension

As indicated above, the Veteran has also claimed entitlement 
to service connection for hypertension.  The evidence 
reviewed shows that the Veteran does currently have 
hypertension.  Private treatment records starting in 2003 
indicate that the Veteran was being treated for hypertension, 
which was well-controlled by medication.  However, no medical 
evidence has been presented that this condition is related to 
service and the Veteran's service treatment records do not 
indicate a diagnosis of or treatment for high blood pressure 
or hypertension.  

The Board has also considered whether a VA medical 
examination is necessary for proper adjudication of the 
Veteran's claim.  An examination or opinion is necessary if 
the evidence of record (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
Veteran suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient evidence for the Secretary to 
make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  
In the instant case, examination pertaining to the Veteran's 
hypertension is not necessary because it is not established 
that the Veteran incurred any disease or injury in service 
that might be related to his current hypertension.

In the absence of any evidence showing possible etiology 
during the Veteran's period of service or evidence showing 
that the Veteran continues to have hypertension dating back 
to his period of service the claim for service connection 
must be denied.  Moreover, it is significant to point out 
that the evidence of record first indicates treatment for 
hypertension beginning in 2003, almost 30 years after 
service.  The Board notes that the lapse in time between 
service separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Therefore, in the absence of demonstration 
of continuity of symptomatology, or a nexus medical opinion, 
the Board finds the initial post service manifestation of 
high blood pressure, years after the Veteran's discharge from 
active service, too remote from service to be reasonable 
related thereto. 

The Veteran has expressed a belief that his hypertension is 
causally related to active service.  However, the Board notes 
that the Veteran is not competent to offer an opinion on a 
matter clearly requiring medical expertise, including 
diagnosing hypertension or determining the etiological origin 
of hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Therefore, this is not a case in which the 
appellant's lay beliefs alone can serve to establish any 
association between the Veteran's hypertension and his 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).   In sum, his 
lay report is outweighed by the other evidence of record:  
service records which show no treatment, complaints or 
findings of high blood pressure; post-service medical records 
which fail to show treatment or findings of hypertension 
until many years after service separation; and post-service 
medical records which reveal no indication of a link to 
service in any way.   

In conclusion, the most persuasive and probative evidence of 
record fails to demonstrate that the Veteran's hypertension 
began during active service or is causally related to the 
Veteran's active service.  As there is a preponderance of 
evidence against the claim, the benefit-of-the-doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the 
Board finds that service connection for hypertension is not 
warranted.  



ORDER

Entitlement to service connection for tinnitus is granted.  
This portion of the appeal is allowed.  

Entitlement to service connection for hypertension is denied.


REMAND

Finally, as stated above, the Veteran has also claimed 
entitlement to service connection for right and left elbow 
tendonitis.  The Board finds that additional development is 
necessary with respect to this claim.  Accordingly, further 
appellate consideration will be deferred and this matter is 
remanded to the RO/AMC for further action as described below.

Also as indicated above, in order to establish service 
connection for a claimed disability, the facts, as shown by 
evidence, must demonstrate that a particular disease or 
injury resulting in a current disability was incurred during 
active service, or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). 

The Veteran's service treatment records indicate that the 
Veteran was treated for tenderness of the right elbow in July 
1968.  The treating physician diagnosed the Veteran with 
tennis elbow, relatively asymptomatic. 

The Veteran's separation examination in August 1975 indicated 
swollen and painful elbow joints due to tendonitis treated, 
no complications, no sequelae, and stated that both elbows 
had full strength and range of motion.  In addition, 
competent lay evidence, namely a written statement 
accompanying the Veteran's Substantive Appeal (VA Form 9), 
has been presented indicating that the Veteran currently has 
some type of bilateral elbow disorder that has been treated 
by physicians.  Finally, the Board notes that to date, the 
Veteran has not been afforded a VA examination in connection 
with this claim. 

The evidence of record is insufficient for the Board to 
render a decision on the claim for service connection for 
left and right elbow tendonitis.  Additionally development of 
the medical evidence and adjudication on these bases is 
therefore indicated.  The above considerations require 
further investigation by a medical professional, inasmuch as 
the Board is prohibited from substituting its own 
unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examination where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993). 

For the reasons stated above, and in order to give the 
Veteran every consideration with respect to the present 
appeal, further development of the case is necessary.  This 
case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request detailed information on the 
asserted private treatment for his claimed 
bilateral elbow disorders.  If the Veteran 
indicates that he has received any 
treatment or evaluation, the RO/AMC should 
take all necessary steps to obtain and 
associate those records with the claims 
file.

2.  The Veteran should be afforded a VA 
examination to determine whether he 
currently has tendonitis or any other 
disorder associated with his left and 
right elbows.  The claims folder should be 
made available to and be reviewed by the 
examiner before the examination.  If the 
examiner determines that the Veteran has 
some form of elbow disorder he is directed 
to determine whether those conditions were 
incurred in service or are etiologically 
related to service.  A rationale for the 
opinions offered should be included in the 
report provided.

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO/AMC, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


